Title: To George Washington from Thomas Jefferson, 15 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dec. 15. 1793.
          
          Th: Jefferson has the honor to return to the President the letter of mister Rumaine
            praying to be relieved from duties on the wrecks of fortune with which he escaped from
            St Domingo. Th:
          J. has put the letter of the same person to himself, with those of mister Genet into
            the hands of mister Murray, to make them the foundation of a bill of relief.
        